Exhibit 21.1 Subsidiaries of MediaMind Technologies Inc. NAME Jurisdiction of Incorporation/Organization MediaMind TechnologiesLtd. Israel Subsidiaries of MediaMind Technologies Ltd. NAME Jurisdiction of Incorporation/Organization MediaMind Technologies LTD. United Kingdom Eyeblaster Propaganda Digital DO Brazil LTDA Brazil MediaMind TechnologiesMexico SA DE C.V. Mexico MediaMind Technologies K.K. Japan MediaMind Technologies (Shanghai) Ltd. China MediaMind Technologies (Taiwan) Limited Taiwan Subsidiaries of MediaMind Technologies, LTD. NAME Jurisdiction of Incorporation/Organization MediaMind SARL France MediaMind TechnologiesPty. Ltd. Australia MediaMind TechnologiesGmbH Germany MediaMind Spain S.L. Spain MediaMind TechnologiesHong KongLimited Hong Kong
